Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 1 of 26




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         EASTERN DIVISION




STATE OF ALABAMA, et al.,

              Plaintiffs,

       v.                             Case No. 3:21-CV-211-RAH-ECM-KCN

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

              Defendants.




                   DECLARATION OF MICHAEL THIEME
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 2 of 26




     I, Michael Thieme, make the following Declaration pursuant to 28 U.S.C. § 1746,
and state that under penalty of perjury the following is true and correct to the best of

my knowledge and belief:

     1.        I am the Assistant Director for Decennial Census Programs, Systems, and
Contracts at the U.S. Census Bureau. I have occupied this position since November 2017.

The 2020 Census is my third Decennial Census. For the 2010 Census, I was the Chief of

the Decennial Systems and Contracts Management Office, providing the primary tech-
nology and contract management support for that census. For the 2000 Census, I was the

Special Assistant to the Assistant Director for Field Operations working at the national

level directing field data collection. In my current role as Assistant Director I am respon-
sible for three Census Bureau divisions: the Decennial Information Technology Division,

the Geography Division, and the Decennial Contracts Execution Office. With over 2,000

employees and contractors, these divisions provide all the information technology, geog-
raphy, and contract management support for the 2020 Census. I am knowledgeable about

the progress of the 2020 Census in general and the processing of census data in particular.

     2.        I am making this Declaration in support of Defendants’ Opposition to Ala-
bama’s preliminary-injunction motion. All statements in this Declaration are based on

my personal knowledge or knowledge obtained in the course of my official duties. In

this declaration I:

          x   Provide background about the progress of the 2020 Census and delays;

          x   Stress the Census Bureau’s commitment to producing high quality, usable,
              data products from the 2020 Census; and

          x   Provide background on how the Census Bureau processes data for the 2020
              Census and why we are unable to produce redistricting data before the stat-
              utory deadline.




                                             1
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 3 of 26




Background on the 2020 Census
     3.       The Census Bureau goes to extraordinary lengths to count everyone living

in the country once, only once, and in the right place. The Census Bureau’s goal in con-

ducting the decennial census is to count everyone living in the United States, including
the 50 states, the District of Columbia, and the territories of Puerto Rico, American Samoa,

Commonwealth of the Northern Mariana Islands, Guam, and U.S. Virgin Islands. To that

end, we expend significant funds, efforts, and resources in capturing an accurate enu-
meration of the population, including those who are hard to count.

     4.       The planning, research, design, development, and execution of a decennial

census is a massive undertaking to count over 330 million people across 3.8 million square
miles. The 2020 decennial census consisted of 35 operations using 52 separate systems.

We monitored and managed the status and progress of the 2020 Census in large part

using a master schedule, which has over 27,000 separate lines of census activities. Thou-
sands of staff at Census Bureau headquarters and across the country supported the de-

velopment and execution of the 2020 census operational design, systems, and procedures.

In addition, the 2020 Census required the hiring and management of hundreds of thou-
sands of field staff across the country to manage operations and collect data in support

of the decennial census.

     5.       The complexity and inter-related nature of census operations is echoed in

the budget for the 2020 Census. The overall budget estimate for the 2020 Census—cover-

ing fiscal years 2012 to 2023—was $15.6 billion. The Government Accountability Office

(GAO) determined that, as of January 2020, this estimate substantially or fully met GAO’s
standards and best practices for a reliable cost estimate in terms of credibility, accuracy,

completeness, and documentation quality. It is rare for civilian agencies to be so desig-

nated, and we are proud that the Census Bureau has achieved this status. As of this
writing, the Census Bureau has been appropriated in aggregate just over $14.2 billion to

use for the 2020 Census, covering fiscal years 2012 through 2021.


                                             2
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 4 of 26




     6.       The operational design of the 2020 Census was subjected to repeated and
rigorous testing. Given the immense effort required to conduct the census, the im-

portance of the results, and the decade of work by thousands of people that goes into

planning and conducting the decennial census, the Census Bureau expends a significant
amount of effort to evaluate its planning and design to ensure that its operations will be

effective in coming as close as possible to a complete count of everyone living in the

United States. Design and testing of the 2020 Census was an iterative process: after each
test, we revised our plans and assumptions as necessary.

     7.       The 2020 Census Operational Plan explains the overall operations of the

2020 Census, including the integration of numerous sub-operations. Further details on
most of these sub-operations can be found on our website. A partial list of the major

operations for which we have posted detailed operations plans includes:

      a. Local Update of Census Addresses

      b. Address Canvassing

      c. Geographic Delineations

      d. Field Infrastructure and Logistics
      e. Forms Printing and Distribution

      f. Integrated Communications Plan

      g. Count Review
      h. Intended Administrative Data Use

      i. Internet Self-Response

      j.   Counting Federally Affiliated Americans Overseas
      k. Non-ID Processing

      l. Update Enumerate

      m. Update Leave
      n. Nonresponse Followup (NRFU)

      o. Response Processing


                                              3
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 5 of 26




       p. Formal Privacy Methods
       q. Redistricting Data Program

       r. Post Enumeration Survey (PES)

       s. Count Question Resolution
       t. Data Products and Dissemination

       u. Evaluations and Experiments

       v. Archiving
Census Step 1: Locating Every Household in the United States

     8.       The first operational step in conducting the 2020 Census was to create a

Master Address File (MAF) to represent the universe of addresses and locations to be
counted in the 2020 Census. A national repository of geographic data—including ad-

dresses, address point locations, streets, boundaries, and imagery—is stored within the

Census Bureau’s Master Address File/Topologically Integrated Geographic Encoding
and Referencing (MAF/TIGER) System, which provides the foundation for the Census

Bureau’s data collection, tabulation, and dissemination activities. It is used to generate

the universe of addresses that will be included in a decennial census. Those addresses
are then invited to respond, typically through an invitation in the mail. The MAF/TIGER

System provides the address and geographic base used by our operational control sys-

tems to control responses as they are returned to the Census Bureau. The MAF/TIGER

data are used to ensure that each person is tabulated to the correct geographic location as

the final 2020 Census population and housing counts are prepared.

     9.       The Census Bureau continually updated this address list in preparation for
the 2020 Census. For the third decade, as mandated by the Census Address List Improve-

ment Act of 1994, the Census Bureau implemented the Local Update of Census Addresses

(LUCA) Program to provide tribal, state, and local governments an opportunity to review
and update the Census Bureau’s address list for their respective jurisdictions. Between




                                            4
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 6 of 26




September 2015 and June 2017, the Census Bureau conducted a 100 percent in-office re-
view of every census block in the nation (11,155,486 blocks).1 During the in-office review,

clerical staff had access to satellite and aerial imagery from federal, state, and local

sources, and to publicly available street-level images through Google Street View and
Bing StreetSide, which provided the ability to see the fronts of structures, as if standing

on the sidewalk.

     10.      A field operation called In-Field Address Canvassing occurred between
August 2019 and October 2019 for approximately 50 million addresses that were not ver-

ified in the in-office review. Address Canvassing fieldwork validated roughly 88% of

these addresses and the remainder were removed from the universe because the Address

Canvassing fieldwork verified that they did not exist, were duplicates, or were non-resi-

dential addresses. Some new addresses identified during fieldwork matched addresses

already in the MAF as a result of contemporaneous in-office update processes. Other new
addresses were added to the MAF.

     11.      The Census Bureau believes that the Census Bureau’s MAF/TIGER System

is the most complete and accurate address listing in census history.
Census Step 2: Encouraging Self-Response Throughout the 2020 Census

     12.      In order to encourage everyone in the United States to self-respond, the

Census Bureau designed, tested, and implemented a $700 million Integrated Communi-
cations Program. This included a massive multimedia campaign designed to engage



     1 Statistical geographies establish the geographic areas at which the Census Bureau
produces statistics. Census blocks are the smallest geographic areas for which we collect
and tabulate data. Census blocks are formed by streets, railroads, bodies of water, and
legal boundaries (there are approximately 8 million Census Blocks). Census blocks are
aggregated to form block groups, and block groups are aggregated to form census
tracts. Census tracts optimally represent about 1,600 housing units and 4,000 peo-
ple. These statistical geographies nest within governmental unit boundaries, such as mu-
nicipalities and counties.



                                            5
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 7 of 26




stakeholders and partners, and to communicate the importance of the census through
paid advertising, public relations, social media content, and the new web site. This was

the first census where we made a significant investment in digital advertising, targeting

online sites including Facebook, Instagram, paid search engines, display ads, and pro-
grammatic advertising.

     13.      The Census Bureau adapted its outreach strategies in response to delayed

census operations due to COVID-19, increasing advertising and outreach to specific areas
of the country with lower response rates. We quickly adjusted our messaging, pivoting

from our original campaign to encourage people to respond online from the safety of

their own homes. The use of micro-targeting allowed the Census Bureau to tailor its
messaging, including directing appropriate messages to hard-to-reach communities and

those who distrust government, both of which have been traditionally undercounted.

     14.      The Census Bureau’s communications program also relied heavily on part-
nerships, including with organizations in the State of Alabama. There are two prongs to

the Partnership Program, the National Partnership Program that works from Census Bu-

reau headquarters mobilizing national organizations, and the Community Partnership
and Engagement Program, that works through the regions at the local level to reach or-

ganizations that directly touch their communities. Census partners include national or-

ganizations like the National Urban League (NUL), the Mexican American Legal Defense

Fund (MALDEF), the National Association of Latino Elected Officials (NALEO), the Na-

tional Association for the Advancement of Colored People (NAACP), and the U.S. Cham-

bers of Commerce. Major corporations also become census partners. At the local level,
partners can be churches, synagogues and mosques, legal aid clinics, grocery stores, uni-

versities, colleges, and schools.

Census Step 3: Self-Response
     15.      The design of the 2020 Census depended on self-response from the Ameri-
can public. In an effort to ensure the most efficient process to enumerate households, the


                                            6
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 8 of 26




Census Bureau assigned every block in the United States to one specific type of enumer-
ation area (TEA). The TEA reflects the methodology used to enumerate the households
within the block. There were two TEAs where self-response was the primary enumera-
tion methodology: TEA 1 (Self-Response) and TEA 6 (Update Leave). Regardless of enu-
meration methodology, everyone in the country was able to participate in the census
online, by mail, or by phone.

     16.      TEA 1 used a stratified self-response contact strategy to inform and invite

the public to respond to the census, and to remind nonresponding housing units to re-
spond. In total, six mailings including the initial Invitation, reminders, and, if we did not

receive a response by the third mailing, questionnaires were to be delivered on a flow

basis unless a household responded.
     17.      Update Leave (TEA 6) was conducted in areas where the majority of the

housing units did not have mail delivery to the physical location of the housing unit, or

the mail delivery information for the housing unit could not be verified. The purpose of
Update Leave was to update the address list and feature data, and to leave a 2020 Census

Internet Choice package at every housing unit. The major difference from TEA 1 is that

a Census Bureau employee, rather than a postal carrier, delivers the 2020 Census invita-
tion to respond, along with a paper questionnaire. As with other housing units, those in

TEA 6 had the option to respond online, by mail, or by phone.

     18.      Self-response began in March 2020 and was open until October 15, 2020.
We are proud to have secured a self-response rate of 67%, higher than the 2010 self-re-

sponse rate of 66.5%.

Census Step 4: Nonresponse Followup (NRFU) and Quality Control
     19.      After giving everyone an opportunity to self-respond to the census, census

field staff (known as enumerators), attempted to contact nonresponding addresses to de-

termine whether each address was vacant, occupied, or did not exist, and when occupied,
to collect census response data. Multiple contact attempts to nonresponding addresses


                                             7
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 9 of 26




were done to determine the housing unit status and to collect decennial census response
data. This was the Nonresponse Followup operation, or NRFU. Enumerators conducted

the NRFU operation using iPhones equipped with “optimization” software that assigned

cases based on the enumerator’s availability and to increase efficiency of the operation.
     20.      In addition to the NRFU operation, the Census Bureau conducted several

operations to collect information for individuals who do not live in housing units. The

Group Quarters Enumeration collects response information for individuals living in
group housing situations, such as college dormitories, prisons, or long term care facilities.

The Enumeration at Transitory Locations (ETL) operation collects response information

for individuals living at campgrounds and marinas.
     21.      Cases in the NRFU workload are subject to six contact attempts. The first

contact attempt is primarily an in-person attempt. Each contact attempt in the 2020 Cen-

sus NRFU was either a telephone or an in-person contact attempt (however the vast ma-
jority of attempts were in-person).

     22.      If upon the first contact attempt an enumerator determined an address was

occupied and the enumerator was able to obtain a response for the housing unit, then the
housing unit was counted, and no follow-up was needed.

     23.      If upon the first contact attempt, the enumerator was not able to obtain a

response, the enumerator was trained to assess whether the location was vacant or unoc-

cupied. Enumerators used clues such as empty buildings with no visible furnishings, or

vacant lots, to identify an address as vacant or non-existent.

     24.      A single determination of a vacant or nonexistent status was not sufficient
to remove that address from the NRFU workload; a second confirmation was required.

If a knowledgeable person could confirm the enumerator’s assessment, the address was

considered vacant or non-existent and no additional contact attempts were needed. A
knowledgeable person was someone who knew about the address as it existed on census

day or about the persons living at an address on census day. A knowledgeable person


                                             8
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 10 of 26




could be someone such as a neighbor, a realtor, a rental agent, or a building manager.
This knowledgeable person is known as a proxy respondent.

     25.      If a knowledgeable person could not be found to confirm the status of va-

cant or non-existent, use of administrative records could provide confirmation of the enu-
merator’s assessment. The Census Bureau did not rely on a single administrative-records

source to determine an address was vacant or non-existent. Rather, multiple sources

were necessary to provide the confidence and corroboration before administrative rec-
ords were considered for use. When used in combination with an enumerator’s assess-

ment of vacant or non-existent, corroborated administrative records provided the second

confirmation that a nonresponding address was vacant or non-existent.
     26.      If, upon the first in-person contact attempt, the enumerator believed the ad-

dress was occupied, but no knowledgeable person was available to complete the enumer-

ation, the Census Bureau used consistent and high-quality administrative records from
trusted sources as the response for the household and no further contact was attempted.

We consider administrative records to be of high quality if they are corroborated with

multiple sources. Examples of high-quality administrative records include Internal Rev-
enue Service Individual Tax Returns, Internal Revenue Service Information Returns, Cen-

ter for Medicare and Medicaid Statistics Enrollment Database, Social Security Number

Identification File, and 2010 Census data.

     27.      Regardless of whether administrative records were used as a confirmation

of vacancy or non-existent status or for the purposes of enumerating an occupied housing

unit, the Census Bureau sent, as a final backstop, a final mailing encouraging occupants,
if any, to self-respond to the 2020 Census.

     28.      If a nonresponding housing unit was found to be occupied but no infor-

mation was gathered on the first attempt, enumerators repeatedly returned. The vast
majority of nonresponding addresses in the NRFU workload had the full battery of in-

person contact attempts to determine the status of the nonresponding address (vacant,


                                              9
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 11 of 26




occupied, does not exist) and to collect 2020 Census response data. The full battery of in-
person contact attempts also included the ability to collect information from a proxy re-

spondent. Nonresponding units became eligible for a proxy response after three unsuc-

cessful attempts to find residents of a nonresponding address themselves.
     29.      The Census Bureau arrived at the operational design for NRFU over the

course of the decade. Use of administrative records, field management structures, sys-

tems, procedures, data collection tools and techniques were proven in tests occurring in
2013, 2014, 2015, 2016, and 2018.
     30.      While data collection began on schedule, the Census Bureau was forced on
March 18, 2020 to announce a suspension of field operations because of the COVID-19
Pandemic. Our original plan was to begin the NRFU operation in most parts of the coun-
try in May. But continuing with planned field operations in the spring of 2020 was simply
not an option. Many jurisdictions had issued “lockdown” orders. The nation did not
know as much about the COVID-19 virus as it does now, and clear public health guidance
had not yet been issued. Nor was the Census Bureau able to safely recruit, hire, and train
employees for its field operations, and it did not have confidence that households would
respond to individuals knocking on their doors seeking responses to the census. Proto-
cols for mask wearing and social distancing were not yet in place and the public health
impacts of conducting one of the nation’s largest peacetime mobilizations were unclear.

     31.      The suspension of field operations and subsequent decisions to adapt field

operations were driven by a need to protect the health and safety of the American public;
the requirement to implement federal, state, and local regulations on COVID-19; and the

desire for a complete and accurate enumeration. We began to re-start operations by re-

suming our Update Leave operation, resuming pre-NRFU operations in Area Census Of-
fices (ACOs), resuming operations at our paper data capture centers, and resuming

fingerprinting and staff onboarding for NRFU workers. The graphic below describes the




                                            10
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 12 of 26




criteria we used in our review process for resuming operations during the COVID-19
pandemic.




     32.      The Census Bureau returned to field operations using a “Soft Launch” ap-
proach, meaning that instead of opening all offices at the same time, we instead opened

a small number of offices in succession. We opened offices in areas that we believed

could be safely started based on COVID risk profiles (developed using CDC, state, and
local health guidance), availability of staff, and availability of Personal Protective Equip-

ment (PPE). We needed to acquire PPE, implement social distancing protocols, and work

with state and local officials. We opened additional offices throughout the month of July
based on detailed daily review of the data about COVID, taking into account state and

local stay-at-home orders. We looked for data showing a 14-day downward trend in the

area of virus cases, along with sufficient workers to conduct the enumeration, and suffi-

cient available PPE. By August 9 we had begun NRFU in all 248 ACOs. There are 3 ACOs

in Alabama. The Census Bureau began NRFU in the Birmingham and Mobile ACOs on

August 8, 2020 and commenced operations in the Huntsville ACOs on August 9, 2020.




                                             11
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 13 of 26




     33.      These COVID-19 delays forced the Census Bureau to carry out field opera-
tions during hurricane season. Devastating hurricanes in the Gulf Coast area, in particu-

lar, limited and slowed the Census Bureau’s ability to conduct NRFU operations.

Additionally, in large areas of the West Coast, field operations were hampered by confla-
grations that caused health alerts due to fire and smoke. And in cities across the country,

demonstrations and riots caused further difficulties for in-person enumeration. These

challenges forced the Census Bureau to adapt, including by sending travel teams of enu-
merators to lagging areas.

     34.      The Census Bureau experienced operational challenges in Alabama in par-

ticular. Hurricane Sally hit the state on September 16, 2020 and stopped worked in almost
all areas of the state for about 3 days. In some places in Alabama, the Census Bureau was

unable to work for two weeks. The Mobile ACO was closed for 5 days, from September

15 to 20, 2020. We also had a higher than average rate of COVID-related closures for our
ACOs in Alabama. Our practice was to close an ACO for cleaning when workers tested

positive for the virus. The Birmingham ACO was closed 4 times (5 days total), Huntsville

was closed 3 times (12 days total), and Mobile was closed 1 time (4 days total). When
ACOs were closed, we continued field work and operational management via our use of

remote technology, but these closures negatively impacted activities such as hiring, train-

ing, and payroll.

     35.      In light of the COVID-19 delays, on April 13, 2020, the Secretary of Com-

merce and the Director jointly announced a new Census Schedule and stated that they

would seek statutory relief from Congress of 120 additional calendar days. This new
schedule set a completion date for field data collection and self-response of October 31,

2020. The proposed schedule called for the delivery of apportionment counts to the Pres-

ident by April 30, 2021 (120 days after the statutory deadline) and redistricting data files
to the states no later than July 31, 2021. Congress did not pass such a statute.




                                            12
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 14 of 26




     36.      The Secretary and the Director then announced on August 3, 2020 a “Replan
Schedule” designed to meet the Census Bureau’s statutory deadline for reporting appor-

tionment data of December 31, 2020. Litigation ensued, and the Census Bureau was en-

joined from attempting to meet the Replan Schedule. After a Supreme Court ruling, the
Census Bureau ceased data collection operations on October 15, 2020, having resolved

99.9% of all housing units in the process.

Census Step 5: Post–Data Collection Processing
     37.      Despite the Census Bureau’s best efforts, the delays caused by COVID, hur-

ricanes and wildfires, along with the normal issues commonly encountered during cen-

sus processing made it impossible for the Census Bureau to finish apportionment
processing and deliver accurate and complete apportionment counts before April 30,

2021 (four months after the December 31, 2020 statutory deadline). However, more im-

portant in the context of this declaration is that delivery of apportionment data will occur
a month later than the statutory due date for delivering redistricting data.

     38.      The order of phases and operations for processing allows no possible way

to deliver redistricting data before apportionment data, as one depends and builds upon
the other. Further, the complex processing steps that occur between the apportionment

delivery include contingency time for rework if it is required, and the delivery of the

complete complement of redistricting products cannot be meaningfully shortened or cur-

tailed without unacceptable risk to the accuracy of the data.

     39.      Below, I generally describe the post processing operations and schedule.

While certain steps in different processing operations may sound similar they are in fact
quite different because the steps are iterative. For example, we identify unique persons

for the purposes of population count in the early phases, while in the later phases we

verify and determine demographic characteristics of every unique person.




                                             13
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 15 of 26




           A. Incorporate address updates from the field data collection operations
              into MAF/TIGER
              Dates: February 6 – September 27, 2020

     40.      During the data collection operations, the census field staff can update ad-
dress, update physical location information, and add addresses. These changes are in-

corporated into our address and geo-spatial MAF/TIGER databases.

     41.      Once updated, each address must be associated to the correct state, county,

tract, block group and block. Since it is critical for many of our data products (including

redistricting data) to associate each address to the correct geography, we verify that the

address and geo-spatial updates are incorporated correctly.

           B. Produce the Final Collection Address Data Products from MAF/TIGER

              Dates: September 27 – Oct 14, 2020

     42.      Once the benchmark has been created, the final collection geographic data
files are produced and verified.

           C. Produce and review the Decennial Response File 1 (DRF1)

              Dates: October 29 – December 26, 2020
     43.      The verified final collection geography data are integrated with the re-

sponse data and we verify our work to ensure accuracy. The next set of activities involves

the standardization of the collected information.
     44.      First, we determine the final classification of each address as either a hous-

ing units or a group quarters facility, which is necessary because addresses can change

from a housing unit to group quarters and vice versa as a result of field observations.
Initial status is set at the start of the data collection operations as either a housing unit or

group quarters, but during the enumeration operations, we collect information that in-

forms that classification. For a small number of addresses the classification may change,
for example a housing unit may have been turned into a small group home.




                                              14
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 16 of 26




     45.      Next we identify persons in housing unit and group quarters returns. As
part of NRFU operation, we reinterview a sample of cases to ensure quality. We incor-

porate the results of the reinterview for further action in subsequent steps.

     46.      As part of the Internet self-response option and telephone operation, re-
spondents can provide their data without their Census Identification Number (ID). These

cases are assigned an ID which associates them to the final collection geography.

     47.      We collect data in many ways in the Group Quarters operation, for example
on-line, over the phone, on a paper questionnaire, electronic administrative files, and in

person using an electronic questionnaire. As a result, we need to standardize the re-

sponses across the modes of collection. This step ensures all the data are formatted in the
same way for subsequent processing.

     48.      Finally, for the operations that collect data on a paper questionnaire, some

housing units have more people than can fit on one paper questionnaire. The census field
staff will use multiple paper questionnaires to enumerate the house. We have to link

these continuation forms to form one household.

           D. Produce and review the Decennial Response File 2 (DRF2)
              Dates: December 26, 2020 – February 26, 2021

     49.      Once the previous step has been verified, we incorporate the results from

the Self-Response Quality Assurance operation that occurred during the data collection

phase. This quality assurance operation ensures that data determined to be falsified or

incorrect are not added to the Census.

     50.      As part of the group-quarters operations—a special enumeration procedure
used for group housing, such as prisons and colleges—we enumerate domestic violence

shelters. Their locations and data are highly sensitive and are handled with special pro-

cedures both in the field and in processing. Their data are incorporated at this point in
the process due to their sensitivity.




                                            15
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 17 of 26




     51.      Also at this stage in the process, we select a form that will be used as the
enumeration of record for those small number of addresses where we receive multiple

returns—for example, where one person in a house completes the form online, and an-

other completes the paper questionnaire. This is another important step to avoid dupli-
cation, and was particularly important for the 2020 Census, given the multiple modes of

response that were offered and the ability to respond without an assigned identification

number.
     52.      As with the prior steps, we continue in the DRF2 file to identify, review,

and resolve data anomalies to ensure that the data are accurate.

           E. Produce and review the Census Unedited File (CUF)
              Dates: February 27, 2021 – March 10, 2021

     53.      It is in the CUF that we began to incorporate administrative records data as

the response data for housing units where we do not have an enumeration but where we
have high-quality administrative records data. Incorporating this information thus helps

the Census Bureau achieve a more complete census. Administrative record data can in-

clude information previously collected by other federal or state agencies, including the
Internal Revenue Service and the Social Security Administration.

     54.      Next, we finalize the status for every housing unit as occupied, vacant or

non-existent. Non-existent units are removed from future processing. For every occu-

pied housing unit, we determine the population count.

     55.      For every housing unit and group quarter, the location is processed by state,

county, tract, block group, and block. Then we verify the status (occupied, vacant or non-
existent) for every housing unit and group quarter. And in all occupied addresses, we

verify the number of persons. For a small number of individuals who live in transitory

locations such as campgrounds and marinas, this information will be added later in the
process.




                                            16
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 18 of 26




     56.      For unresolved housing units—i.e., those we believe to be occupied but do
not have respondent data after all collection operations end—we use a statistical method

called count imputation to assign a population count. This was done for less than one

half of one percent of housing units in the 2010 Census.
     57.      The result of these processes is a file that contains records for every housing

unit and group quarters along with person records for the people associated with the

addresses, although some of the demographic and tenure information may still be miss-
ing by this step.

     58.      As of the date I execute this declaration CUF processing is complete.

     59.      All of the processes involved in CUF creation are critical predecessors to the
subsequent processing operations, including those needed for redistricting.

           F. Produce, review and release the Apportionment Counts

              Scheduled Dates: March 12 - April 30, 2021
     60.      On completion of the CUF, we verify and incorporate into the state popu-

lation counts data that includes the Federally Affiliated Overseas population (such as

military personnel serving overseas), the results of the Enumeration of Transitory Loca-
tions for each State, and any addresses added late in census data collection.

     61.      Next, we determine the apportionment counts. Since all housing units and

group quarters have a population count linked to a State, we can feed their tabulation

into the state-level population counts.

     62.      To ensure accuracy in the apportionment numbers, the state counts includ-

ing the overseas population and apportionment numbers are verified by independent
teams using different methods. The results of the independent verifications are com-

pared and reconciled, if necessary.

     63.      We produce the apportionment results using the method of equal propor-
tions. We deliver the apportionment package to the Secretary of Commerce who then

delivers them to the President. The President then reports the numbers to Congress.


                                             17
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 19 of 26




     64.      Once again, the Census Bureau does not believe it can deliver apportion-
ment counts sooner than its current working schedule.

           G. Produce and Review Census Edited File (CEF)

              Scheduled Dates: April 20 – June 24, 2021
     65.      The next stage is the creation of the Census Edited File (CEF). Whereas the

CUF was the basis for the apportionment counts, the CEF provides for the much-more

detailed and voluminous data required for redistricting. This process adds any remaining
missing values, rectifies conflicting information, and overall ensures a complete set of

records for subsequent production of redistricting data.

     66.      It is at this stage that the detailed information about individuals living in
the households is compiled (as opposed to the simple population count). This includes

complex processing for the race and ethnicity and age information that states must have

in order to conduct redistricting.
     67.      While processing for apportionment only requires accurate population

counts, the detailed respondent information needed for the CEF can be conflicting or con-

tradictory and requires application of complex editing rules. Additionally, missing data
are accounted for using a statistical process called characteristic imputation.

     68.      This is a highly complex operation that involves iterative run and review

cycles to ensure processing is occurring as designed. And as anomalies are uncovered

and corrected, the data must be re-processed.

     69.      Due to the complexity of the operation, and the iterative cycles of review, it

is not possible to accelerate the production of the CEF without unacceptable risks to data
quality.




                                            18
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 20 of 26




     70.      The general steps for production of the redistricting data are depicted in
the following graphic.




           H. Produce and Review Microdata File (MDF)
             Scheduled Dates: June 25 – July 18

     71.     The next stage of the process is to create the privacy-protected Microdata

Detail File. At this stage the Census Bureau applies formal privacy protections to prevent



                                           19
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 21 of 26




revealing respondent information. This stage is expected to take three weeks; creation of
the MDF is not the reason that the Census Bureau will be unable to meet the statutory

deadline for delivering redistricting data. In fact the disclosure avoidance procedures

completed in the 2010 census processing took 27 days – or nearly four weeks.

     72.      Application of these protections is not optional. The Census Bureau is re-

quired by law to protect the confidentiality of the information provided by respondents.

Consistent with that requirement, the Census Bureau designed the 2020 Census Disclo-
sure Avoidance System (DAS) to ensure equal privacy protections for every enumerated

person in the country, irrespective of where they live, and that the accuracy of any statis-

tic that we publish will improve as the number of people being measured increases. Our

disclosure avoidance approach—differential privacy—accomplishes these objectives by

taking detailed privacy-protected measurements of the population at all levels of geog-

raphy, from the nation down to the individual Census block, and processing these data

in descending order from the nation down to the individual block. This method is dis-

cussed in greater detail in the declaration of John Abowd.

     73.       Because of how the method works, the disclosure avoidance algorithm

must be applied to the full census data set (i.e., the entire nation) in order to function

correctly. Processing these measurements in a top-down fashion, starting at the national

level, allows the algorithm to improve the accuracy of the statistics at all geographic levels

without impacting the privacy guarantee by leveraging the accuracy of statistics at higher

geographic levels. This stage also requires careful review—and, if necessary, re-pro-

cessing of the data—to ensure the system is functioning as designed.

     74.      As explained in the declaration of John Abowd, if the Census Bureau were

ordered to adopt a different disclosure avoidance methodology at this point in time, it

would add significant additional time (at least several months) to the schedule for deliv-

ering redistricting data. We would be required to develop an entirely new DAS system,

including developing and testing new software. Switching to a new DAS system at the


                                             20
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 22 of 26




eleventh hour would also pose significant risks to data accuracy given that the alternative

systems (swapping and suppression) are blunt instruments that, unlike differential pri-

vacy, cannot be effectively tuned to optimize for data accuracy.

           I. Produce and Review Tab file
              Scheduled Dates: July 19 - August 16

     75.      Next, the Census Bureau conducts the tabulation and review of the tabu-

lated census data. Tabular data are easily understandable and usable data tables that the
public expects from the Census Bureau. Prior to tabulation, the census data are still in a

largely unusable form that would require significant expertise and manipulation on the

part of data users to select and understand useful information. Tabulation (literally, for-

matting and summarizing data into ‘tables’) makes census data easily accessible by state

officials or the public. Published tables must be created from the processed data; must

be accurate and complete; and must integrate geography, population, and characteristics
in myriad combinations.

     76.      The voluminous and detailed nature of tabulation requires rigorous review

and validation that cannot be skipped or shortened without significant risk to the accu-
racy of these products. This is because tabulation products are created by further pro-

cessing the base data. The expert review ensures each tabulation product aligns correctly

with the base data.
     77.      As noted in the declaration of James Whitehorne, the Census Bureau an-

nounced on March 15, 2021 that it would make a legacy version of redistricting data avail-

able to the states in mid-to late- August. While the legacy version requires more data
processing expertise on the part of the states, it will be accurate, privacy-protected, and

fully usable for redistricting purposes.

     78.      Finally, during tabulation we also add new fields in the data that make fu-
ture extraction, summation, and deeper understanding easier for data users to achieve.

For example, we may need to add a “voting age” field and update our system so that all


                                            21
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 23 of 26




records for people age 18 or over have the that value. This enables “filtering” for the
characteristic of “voting age.”

     79.      If the Census Bureau were to prioritize one State’s legacy version of redis-

tricting data with all planned user tools (to the detriment of the other 49 states), it may be

able to deliver a few days earlier than other States, at most.

           J. Produce, Load, and Disseminate Redistricting Data

              Scheduled Dates: August 17 – September 30
     80.      The final stage is the review, preparation, loading, and delivery of the offi-

cial redistricting data. This stage involves the creation of dissemination materials to send

the states, the loading of web-based systems, the testing of those materials and systems
to ensure they are functioning correctly, and the actual delivery of the data to the states

and the public.

     81.      After we test our materials and systems to ensure that they are functioning cor-

rectly, we then create redistricting materials to send to the States. In order to provide conven-

ient access to data users, we also load these data products to our web-based systems. And

we deliver the data to the states and the public.

     82.      While this is happening, we are loading the data.census.gov Data Explorer

tool with the entire nation’s data and metadata that allows the system to properly pull

and display data. This too must be carefully verified to ensure that data for every geo-
graphic level and every table is being properly pulled by the application and displayed.

Once all of these materials are ready for release, the physical materials are mailed to the

official recipients via overnight mail and the web-tool is made available to the official

recipients and the public.

     83.      If the Census Bureau were to prioritize the DVD/Flash Drive and the

data.census.gov webpage for one State’s redistricting data (to the detriment of the other
49 states), it would not be able to deliver the data more than a few weeks earlier than a

single national release.


                                               22
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 24 of 26




Impossibility of Producing Tabulated Data Prior to September 2021
     84.       As explained above, the Census Bureau requires approximately five

months from the release of the apportionment data on or around April 30 to produce and

review the Census Edited File, the Microdata File, the Tab file, and then ultimately pro-
duce the redistricting data by September 30. Although the 2020 Census Operational Plan

provided for only three months from the planned release of apportionment data of De-

cember 31, 2020 to the planned release of redistricting data on March 31, 2021, the Census
Bureau now requires an additional two months because of operational changes that the

Census Bureau made to expedite the release of the constitutionally required apportion-

ment counts.
     85.       Specifically, in order to ensure the release of the apportionment counts as

quickly as possible, the Census Bureau “decoupled” certain processes that the Census

Bureau would have normally completed at the same time. For example, processing of
the Census Unedited File (CUF) had pieces set aside to concentrate on processing opera-

tions that focused only on population counts for apportionment. This decoupling re-

quired designing and creating a second, later CUF format that enabled accurate
processing for not only population counts, but also for the demographic characteristics

required for redistricting. Under the 2020 Census Operational Plan, the Bureau would

have completed this work in parallel with the work on the apportionment counts. This

second Census Unedited File would not have been necessary if the Bureau had not, of

necessity, decoupled these steps.

     86.       The delay that has resulted from this “decoupling” of certain processes to
prioritize the release of apportionment data accounts for much of the added time in the

schedule. The remainder of the additional time accounts for the likelihood that the Bu-

reau will encounter additional “anomalies” that it will need to review and resolve. While
it is conceivable that the Bureau may be able to release redistricting data a few weeks

earlier if there are zero anomalies, in the Bureau’s experience, this is highly unlikely.


                                            23
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 25 of 26




However, if the Bureau is able to produce redistricting data earlier, it will of course do
so.

Commitment to Data Quality and Transparency

      87.     The Census Bureau is committed to unprecedented transparency about the
quality of the 2020 Census. The Deputy Director set up a Data Quality Executive Guid-

ance Group (EGG) in April 2020 to evaluate the quality of the 2020 Census. The EGG

draws upon expertise of career employees within the Census Bureau in the fields of cen-
sus operations, statistical methodology, acquisition and use of administrative records,

and in the social, economic, and housing subject areas. The group has been meeting con-

tinuously since that time and fully supports of the processing steps and the timeline de-
scribed above to ensure that 2020 Census data are accurate and complete.

      88.     The Census Bureau is now collecting data for its formal coverage measure-

ment study, the Post-Enumeration Survey. That effort will provide estimates late in 2021
of coverage errors (both undercounts and overcounts) for States and for various demo-

graphic groups, similar to what we released after the 2000 and 2010 Censuses.

      89.     In December 2020, the Census Bureau released the 2020 Demographic Anal-

ysis (DA) estimates. DA estimates consist of national-level estimates of the population by

age, sex, race, and Hispanic origin as of April 1, 2020. These estimates are developed

from current and historical vital statistics: birth and death records, estimates of interna-

tional migration, and Medicare records. The Demographic Analysis estimates are inde-

pendent from the 2020 Census and are used to calculate net coverage error, one of the

two main ways the Census Bureau evaluates the coverage of the census.
      90.     The 2020 Census has been the most challenging census in modern history.

The Census Bureau has faced an unprecedented pandemic, natural disasters, and civil

unrest in addition to the already-complicated task of collecting and processing data for
nearly 150 million households across 3.8 million square miles. Despite these challenges,

the Census Bureau resolved 99.9% of all housing units in the nation and it has planned a


                                            24
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-2 Filed 04/13/21 Page 26 of 26




schedule that is designed to achieve the complete and accurate data that will guide the
country for the next ten years. At all points, delivery of complete and accurate data has

been our overriding priority.

     91.       I respectfully submit that the intentions of the dedicated professional staff
at the Census Bureau will always be to deliver accurate data about the U.S. population

and economy, and we continue to do so as we work through the challenges we as a nation

have faced over the last year.




I have read the foregoing and it is all true and correct.



DATED and SIGNED:
                  Digitally signed by MICHAEL
MICHAEL           THIEME
                  Date: 2021.04.11 21:00:34
THIEME
____________________________________
                  -04'00'


Michael Thieme

Assistant Director for Decennial Census Programs, Systems, and Contracts

United States Bureau of the Census




                                                25
